Citation Nr: 1454059	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-31 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed low back disability.

2.  Entitlement to service connection for status post umbilical and inguinal hernia repair (hernia disability).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse.



ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 1973 to June 1973 and served on a federalized period of National Guard service from September 2005 to November 2005.  He also had additional National Guard service.  He has previously been service connection or disability.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2008 (back) and November 2008 (hernia) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2009, he testified before a decision review officer.  In October 2014, a videoconference hearing was held before the undersigned.  Transcripts from both hearings are associated with the record.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's variously diagnosed low back disability had its onset during his service.

2.  It is reasonably shown that the Veteran's hernia disability had its onset during his service.


CONCLUSIONS OF LAW

1.  Service connection for a variously diagnosed low back disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014). 

2.  Service connection for a hernia disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

It is not in dispute that the Veteran has a variously diagnosed low back disability.  He has been diagnosed with bulging discs, spinal stenosis, lumbar spondylosis, and degenerative disc disease.  It is also not in dispute that the Veteran has a hernia disability.  He underwent a hernia repair in November 2008 and has been diagnosed with status post umbilical and inguinal hernia repair.

The Board notes that service connection can be shown by "establish(ing) that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces..."  38 C.F.R. § 3.303(a).  The regulations further provide that each disabling condition must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay [emphasis added] evidence.  Id.  The Veteran has submitted multiple lay statements from fellow service members and his family attorney who indicated that the Veteran had back problems during service and suffered physical limitations upon returning from service, as well as his own statements and testimony attesting that he experienced an injury while serving during Hurricane Katrina from lifting heavy pots (in his duties as a cook).  His wife testified that when he returned from serving during Katrina, he had an altered gait and stated that he "was always hurting."  Additionally, service personnel records show that the Veteran experienced prolonged standing and walking during Operation Katrina.  The Board finds no reason to reject all of these statements and testimony as not credible, and finds that the Veteran did suffer an injury in service.

What remains to be established is whether the Veteran's current low back and hernia disabilities are related to the inservice injury.  Regarding the low back, a July 2009 statement from a private physician appears to suggest that the Veteran had lumbar pain in service due to lifting heavy pots of coffee.  On February 2014 VA examination, the examiner opined that the record indicates that the Veteran's low back symptoms began while in service during Katrina.  In April 2014, a private physician opined that it is as likely as not that the Veteran's back problem developed while on active duty service in 2005.  Regarding the hernia disability, a July 2009 statement from a private physician indicated that the Veteran developed inguinal and epigastric hernia from lifting heavy pots of coffee during Katrina relief efforts.  Similarly, a March 2011 statement from a private physician related the Veteran's development of a hernia to lifting heavy pots of coffee during his Katrina service.

Accordingly, resolving all remaining doubt in favor of the Veteran, the Board finds that it is reasonably shown that his low back and hernia disabilities are due to an inservice injury, and that service connection is warranted.


ORDER

Service connection for a variously diagnosed low back disability and a hernia disability are granted.



____________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


